662 S.E.2d 664 (2008)
NORTH CAROLINA BAPTIST HOSPITAL
v.
NOVANT HEALTH, INC. and Forsyth Memorial Hospital, Inc. d/b/a Forsyth Medical Center.
No. 212P08.
Supreme Court of North Carolina.
May 13, 2008.
James H. Kelly, Jr., Adam H. Charnes, Richard D. Dietz, Winston-Salem, for Baptist Hospital.
Noah H. Huffstetler, III, Raleigh, Denise M. Gunter, Winston-Salem, Wallace C. Hollowell, III, Elizabeth B. Frock, Raleigh, for Novant Health, et al.

ORDER
Upon consideration of the petition filed by Plaintiff on the 6th day of May 2008 in this matter for a writ of certiorari to Vacate the Court of Appeals' Stay of Preliminary Injunction, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th day of May 2008."